 1   XAVIER BECERRA, State Bar No. 118517             PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                   LISA M. POOLEY, State Bar No. 168737
 2   DAMON MCCLAIN, State Bar No. 209508              SAMANTHA D. WOLFF, State Bar No. 240280
     Supervising Deputy Attorney General              LAUREL E. O’CONNOR, State Bar No. 305478
 3   ELISE OWENS THORN, State Bar No. 145931          DAVID C. CASARRUBIAS, State Bar No. 321994
     LUCAS L. HENNES, State Bar No. 278361            HANSON BRIDGETT LLP
 4   NAMRATA KOTWANI, State Bar No. 308741              1676 N. California Boulevard, Suite 620
     Deputy Attorneys General                           Walnut Creek, CA 94596
 5    1300 I Street, Suite 125                           Telephone: (925) 746-8460
      P.O. Box 944255                                    Fax: (925) 746-8490
 6    Sacramento, CA 94244-2550                          E-mail: PMello@hansonbridgett.com
      Telephone: (916) 210-7318                       Attorneys for Defendants
 7    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov                  ROMAN M. SILBERFELD, State Bar No. 62783
 8   Attorneys for Defendants                         GLENN A. DANAS, State Bar No. 270317
                                                      ROBINS KAPLAN LLP
 9                                                      2049 Century Park East, Suite 3400
                                                        Los Angeles, CA 90067-3208
10                                                      Telephone: (310) 552-0130
                                                        Fax: (310) 229-5800
11                                                      E-mail: RSilberfeld@RobinsKaplan.com
                                                       Special Counsel for Defendants
12
                             IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
14
                                       SACRAMENTO DIVISION
15

16

17   RALPH COLEMAN, et al.,                             2:90-cv-00520 KJM-DB (PC)

18                                         Plaintiffs, DEFENDANTS’ MONTHLY
                                                       PSYCHIATRY VACANCY REPORT
19                  v.

20                                                      Judge: The Hon. Kimberly J. Mueller
     GAVIN NEWSOM, et al.,
21
                                        Defendants.
22

23

24         On February 14, 2018, the Court ordered Defendants to file, on a monthly basis, a report

25   “identifying the psychiatrist vacancy rates at each CDCR institution and in the aggregate

26   systemwide . . . for the preceding month.” (ECF No. 5786 at 4.) The Court ordered Defendants

27   to file the report by the 15th day of the month. (Id.) On August 22, 2018, the Court approved a

28   stipulation extending the reporting date to the last court day of the month. (ECF No. 5886.)
                                                       1
                                  Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
 1        Consistent with the Court’s February 14, 2018 order, attached here is a letter from

 2   Defendant CDCR setting forth CDCR’s Division of Health Care Services Systemwide Mental

 3   Health Program Allocated and Filled Psychiatry Positions for March 2021.

 4                                         CERTIFICATION
 5        Defendants’ counsel certifies that she reviewed the following orders relevant to this filing:

 6   ECF No. 5786, ECF No. 5803, and ECF No. 5886.

 7   Dated: April 30, 2021                                Respectfully submitted,
 8                                                        XAVIER BECERRA
                                                          Attorney General of California
 9                                                        DAMON MCCLAIN
                                                          Supervising Deputy Attorney General
10

11                                                       /S/ Namrata Kotwani
                                                          NAMRATA KOTWANI
12                                                        Deputy Attorney General
                                                         Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                 Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                         GAVIN NEWSOM, GOVERNOR

 DIVISION OF HEALTH CARE SERVICES
 STATEWIDE MENTAL HEALTH PROGRAM
 P.O. Box 588500
 Elk Grove, CA 95758




           April 30, 2021


           Namrata Kotwani, Esq.
           California Department of Justice
           455 Golden Gate Ave Ste 11000
           San Francisco, CA 94102-7020

           RE:       CDCR’S DIVISION OF HEALTH CARE SERVICES SYSTEMWIDE MENTAL
                     HEALTH PROGRAM ALLOCATED AND FILLED PSYCHIATRY POSITIONS

             Dear Ms. Kotwani:

                   The California Department of Corrections and Rehabilitation (CDCR) hereby submits as
           Exhibit A its monthly reports identifying the psychiatry vacancy rates at each CDCR institution
           and systemwide for March 2021. In accordance with the Court’s February 14, 2018 order, the
           reports contain the same data as the Correctional Health Care Services Mental Health Institution
           Vacancies: Summary by Institution by Classification. It also includes data from the monthly
           telepsychiatry report, as well as a separate column showing the number of psychiatric nurse
           practitioners working at each institution and systemwide, and the fill rate including psychiatric
           nurse practitioners.

           Sincerely,

           /s/ Amar Mehta
           Amar Mehta, M.D.
           Deputy Director
           Statewide Mental Health Program
EXHIBIT A
                                                                    Division of Health Care Services
                                                                   Statewide Mental Health Program
                                                         Allocated and Filled Psychiatry Positions - March 2021
                                                   1
                             Allocated Jan 2021                                                     Filled Mar 2021                                        Filled w PNP Mar 2021
                                                                                   On-Site                     Telepsych
Sites                Site            Telepsych          Total          Site2      Registry3     Telepsych4     Registry3,4   Total    Percentage   PNP2,3        Total     Percentage
   ASP                4.00               0.00            4.00          0.00             5.64       0.00           0.00        5.64      141%        0.00          5.64        141%
   CAL                0.00               1.00            1.00          0.00             0.00       1.00           0.00        1.00      100%        0.00          1.00        100%
   CCC                0.00               1.00            1.00          0.00             0.00       1.00           0.00        1.00      100%        0.00          1.00        100%
    CCI               5.00               0.00            5.00          2.00             2.61       2.05           0.00        6.66      133%        0.00          6.66        133%
  CCWF                7.00               2.00            9.00          5.00             0.00       1.68           0.00        6.68       74%        2.00          8.68         96%
   CEN                1.00               0.00            1.00          1.00             0.00       0.00           0.00        1.00      100%        0.00          1.00        100%
   CHCF               6.00              18.00           24.00          2.00             4.95       7.32           0.65       14.92       62%        1.00          15.92        66%
 CHCF PIP            36.50               0.00           36.50          14.00            11.40      1.77           0.00       27.17       74%        0.00          27.17        74%
   CIM                9.00               0.00            9.00          6.00             2.08       1.00           0.00        9.08      101%        0.00          9.08        101%
   CIW               10.50               1.00           11.50          5.00             4.93       0.00           0.00        9.93       86%        0.00          9.93         86%
   CMC               15.00               2.00           17.00          8.00             4.10       0.00           0.35       12.45       73%        0.00          12.45        73%
   CMF               14.50               4.00           18.50          6.00             5.87       3.00           0.00       14.87       80%        1.00          15.87        86%
 CMF PIP             32.00               0.00           32.00          7.00             12.13      1.00           0.00       20.13       63%        0.00          20.13        63%
   COR                5.00               5.00           10.00          2.50             3.89       5.70           0.00       12.09      121%        0.00          12.09       121%
   CRC                3.50               0.00            3.50          7.00             0.00       0.00           0.00        7.00      200%        0.00          7.00        200%
   CTF                3.50               2.00            5.50          2.00             1.04       1.03           0.00        4.07       74%        1.04          5.11         93%
   CVSP               0.00               1.00            1.00          0.00             0.00       0.50           0.00        0.50       50%        0.00          0.50         50%
    DVI               1.50               0.00            1.50          2.00             0.00       0.00           0.00        2.00      133%        0.00          2.00        133%
   FSP                2.50               0.00            2.50          3.00             0.00       0.00           0.00        3.00      120%        0.00          3.00        120%
   HDSP               0.50               6.00            6.50          0.00             0.00       4.17           1.15        5.32       82%        0.00          5.32         82%
    ISP               0.00               1.00            1.00          0.00             0.00       0.50           0.00        0.50       50%        0.00          0.50         50%
   KVSP               4.00               5.00            9.00          1.00             0.00       6.02           0.61        7.63       85%        2.00          9.63        107%
   LAC               11.00               0.00           11.00          6.00             3.85       1.00           0.00       10.85       99%        0.96          11.81       107%
  MCSP                7.50               8.00           15.50          4.75             2.83       5.43           1.79       14.80       95%        0.00          14.80        95%
   NKSP               6.50               1.00            7.50          0.00             4.21       2.00           0.00        6.21       83%        3.10          9.31        124%
   PBSP               1.00               2.00            3.00          1.00             0.00       1.20           0.00        2.20       73%        0.00          2.20         73%
   PVSP               1.50               2.00            3.50          1.00             0.86       1.00           0.00        2.86       82%        0.00          2.86         82%
   RJD               14.00               3.00           17.00          8.75             4.72       2.17           0.00       15.64       92%        0.00          15.64        92%
   SAC               18.50               1.00           19.50          15.75            3.25       0.17           0.00       19.17       98%        0.00          19.17        98%
   SATF               6.50               9.00           15.50          1.00             2.27       8.05           0.98       12.30       79%        4.68          16.98       110%
   SCC                1.50               1.00            2.50          1.00             0.00       0.00           0.00        1.00       40%        0.00          1.00         40%
   SOL                4.00               0.00            4.00          4.00             1.21       0.16           0.00        5.37      134%        0.00          5.37        134%
    SQ               10.50               0.00           10.50          11.00            0.57       0.00           0.00       11.57      110%        0.00          11.57       110%
   SVSP               3.00               7.00           10.00          0.00             3.71       6.00           1.27       10.98      110%        0.00          10.98       110%
 SVSP PIP            10.00               0.00           10.00          1.00             7.99       0.16           0.00        9.15       92%        0.00          9.15         92%
   VSP                0.50               7.00            7.50          0.00             0.53       7.20           0.00        7.73      103%        0.00          7.73        103%
   WSP                5.00               3.00            8.00          3.00             1.19       3.20           0.69        8.08      101%        0.00          8.08        101%
  TOTAL             262.00              93.00           355.00        131.75            95.83      75.48          7.49       310.55      87%       15.78         326.33        92%

 Footnote
            1 Source: MH Memo January 2021 Statewide Mental Health Position Allocated
            2 Source: April 5, 2021 CCHCS Psychiatrist Vacancy/Coverage Report
            3 Source: PSYT_PNP Temp Relief Details (March 2021)
            4 Source: March 2021 Telepsychiatry Provider List
